Affirmed and Opinion filed February 27, 2003








Affirmed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00618-CR
____________
 
JEFFERY
PAUL YATES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 174th District Court
Harris
County, Texas
Trial
Court Cause No. 735,577
 

 
M
E M O R A N D U M   O P I N I O N




Appellant entered a plea of no contest to the offense of
aggravated sexual assault of a child.  On
March 13, 1997, the trial court deferred a finding a guilt and placed appellant
on community supervision for eight years. 
The State filed a motion to adjudicate on April 14, 2000, but
subsequently dismissed the motion.  The
State again filed a motion to adjudicate on December 4, 2000,
and an amended motion on March 23, 2001. 
After a hearing, the trial court denied the amended motion to
adjudicate.  The State filed another
motion to adjudicate in March of 2001, and then filed an amended motion on
April 8, 2002. On May 15, 2002, after a plea of true, the trial court found
appellant guilty and sentenced him to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice and a
$500.00 fine.  Appellant filed a pro se
notice of appeal.
Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).